01/24/2019      17:07                4048817777                                            ALSTrJ                                                                         PAGE    02/06
             Case 1:17-cv-07417-VM-HBP Document 113 Filed 01/25/19 Page 1 of 1


                                                                                                                                            :i\y
                                                                                                                            r,,             IL-.T
                                                                                                                            1,
                                                                                                                            · · ; . ; RONICALLY FILED
                                                           ALSTON & BIRD
                                                                            90 P1rk Av~r\Ue
                                                                         New York, NV 10015
                                                                                                                                      II;
                                                                                                                           D, \ i L . ~-, LO:
                                                                                                                                       --·-                  I
                                                                                                                                                              r-z71Jo?:
                                                                                                                                                                             1J
                                                                                                                                                                             -

                                                                  7.12-210-9400 I Fax: 212·'-10-9444


              ~arl Geercken                                           Direct Dlal: 212-210-9471                      !:m~il: lwl.ge~rck~n@~lnon.com


                                                                        January 8, 2019

              VIA FACSIMILE (212} 805-6382

              The Honorable Victor Ma1Te,-o
              United States District Judge
              United States Courthouse
              500 Pearl Street, Suite 1040
              New York, NY 10007

              Re:         Cove11tn!. Capital v. EEA Life Settlements Inc., No. 17-cv-07417

             Dear Judge Marrero:

                     We write on beha.lf of Defendant EEA Life Settlements, Inc. ("BEA Inc.") with
             regard to EEA Inc. 's enclosed January 24, 2019 response ("EEA Inc. 's Response") to
             Coventry Capital US LLC's ("Coventry") leti:er, dated January 22, 20 l 9. EEA Inc. 's
             Response contains references 10 the trru1Script of the October 19, 2018 bearing in th.is
             matter, which is currently sealed on the Comt's docket. See Dkt. No. 90.

                      As such, BEA Inc. encloses the following: (1) an unrcdacted version ofEEA
             Inc. 's Response; and (2) a redacted version ofEEA Inc.'s Response that redacts
             references to the October 19, 20 l 8 hearing. EEA Inc. respectfully requests that onJy tbe
             redacted versi.on be placed on the public docket a.t this time. At such time as the transcript
             of the October 19, 2018 hearing is filed on the public docket, EEA Inc. would not object
             to the unredacted version of EEA Jnc.'s Rcspons~ beiDg filed pubUcly as well.


                                                                                                Respectfully submitted,



 SO ORDERED.
                                                                                                Karl Gccrcken




             Al 3!on I'.. Dire LLP                                                                                                          ,w~w ..c:ilston.com

             All~ato I Bb\)ln« I Brs«ols I Cl1,r1otio. I 0~11~, I L.:• Ar,g~IP.< I N•w York I nalelAh I ;.,, ,,,ncl,co I Silicon 1/g/l@y I W~s~lnnton. O.C,
